LAW OFFICES OF BRUCE FEINSTEIN

 

86-66 110" Street
Richmond Hill, NY 11418
(718) 570-8100 tel
(718) 570-8012 fax
brucefeinsteines mail.com
June 17, 2019
via ECF
Honorable Chief Judge Carla Craig
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201
Re: Chapter 13 Case #1-18-44548-cec
Debtor: Norma V. Robinson

Dear Hon. Chief Judge Craig:

Please be advised that the above-referenced Debtor will not object to the Trustee’s Motion
to Dismiss her case which is scheduled to be heard on Thursday, June 20, 2019 at 10:00 A.M..

The Debtor had been rejected for a Trial Loan Modification following a review by the lender
outside of the Loss Mitigation Program of the Court. This was subsequent to her Loss Mitigation
being terminated within the Court’s program. Without a successful loan modification, there is no
way for the Debtor to propose a feasible Chapter 13 plan.

Furthermore, on June 20, 2019, the Court granted the lender Relief from the Automatic Stay.
The debtor requested a short period of time before the stay was lifted, as she is attempting to secure
a mortgage to payof the lender in full and thus keep her property. The Court graciouslydirected the
lender the settle an order on 45 days notice.

The debtor is not objecting to the dismissal of her case, but again respectfully requests that
the dismissal be subject to a notice of settlement on 45 days notice.

Neither the debtor nor her attorney plans to appear at the Hearing on June 20, 2019 at 10:00
AM. to be heard on this matter, but rather wishes for this letter shall serve as a statement of Debtor’s
position with regard to this matter.

    

cé Feinstein
BIF:cgi
cc: Michael J. Macco, Trustee
